DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0233575).
Regarding claim 1, Kim discloses, in at least figures 1-3 and related text, an electronic device comprising: 
a panel ([28]); and 
a driving circuit configured to drive the panel ([3], [4], [28]), 
wherein a transistor disposed in the panel ([38]) comprises: 
a first active layer (SP1, [52]) disposed on a substrate (SUB, [50]); 
a first gate insulating film (IL1, [52]) disposed on the first active layer (SP1, [52]) to overlap a part of the first active layer (SP1, [52]); 
a first gate electrode (CE1, [52]) disposed on the first gate insulating film (IL1, [52]) to overlap a part of the first active layer (SP1, [52]); 
a first insulating film (IL2, [52]) disposed on the first gate electrode (CE1, [52]); 
a second active layer (SP2, [53]) disposed on the first insulating film (IL2, [52]) to overlap the first active layer (SP1, [52]) and the first gate electrode (CE1, [52]); 
a second gate insulating film (IP, [53]) disposed on the second active layer (SP2, [53]); and 
a second gate electrode (CE2, [53]) disposed on the second gate insulating film (IP, [53]) to overlap a part of the second active layer (SP2, [53]), and 
the first gate electrode (CE1, [52]) and the second gate electrode (CE2, [53]) overlap each other.
Regarding claim 2, Kim discloses the electronic device of claim 1 as described above.
Kim further discloses, in at least figures 1-3 and related text, the first active layer (SP1, [52]) comprises a first channel region (AR12, [58]) overlapping the first gate electrode (CE1, [52]) and a first region (AR11, [58]) and a second region (AR13, [58]) which are made conductive and spaced apart from each other with the first channel region (AR12, [58]) interposed therebetween, and 
the second active layer (SP2, [53]) comprises a second channel region (AR22, [65]) overlapping the second gate electrode (CE2, [53]) and a third region (AR21, [65]) and a fourth region (AR23, [65]) which are made conductive and spaced apart from each other with the second channel region (AR22, [65]) interposed therebetween.
Regarding claim 19, Kim discloses, in at least figures 1-3 and related text, a thin film transistor array substrate comprising: 
a substrate (SUB, [50]); 
a first active layer (SP1, [52]) disposed on the substrate (SUB, [50]); 
a first gate insulating film (IL1, [52]) disposed on the first active layer (SP1, [52]); 
a first gate electrode (CE1, [52]) disposed on the first gate insulating film (IL1, [52]) to overlap a part of the first active layer (SP1, [52]); 
a first insulating film (IL2, [52]) disposed on the first gate electrode (CE1, [52]); 
a second active layer (SP2, [53]) disposed on the first insulating film (IL2, [52]) to overlap the first active layer (SP1, [52]) and the first gate electrode (CE1, [52]); 
a second gate insulating film (IP, [53]) disposed on the second active layer (SP2, [53]); and 
a second gate electrode (CE2, [53]) disposed on the second gate insulating film (IP, [53]) to overlap a part of the second active layer (SP2, [53]), 
wherein the first gate electrode (CE1, [52]) and the second gate electrode (CE2, [53]) overlap each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0233575) in view of Gong (US 2018/0144685).
Regarding claim 3, Kim discloses the electronic device of claim 2 as described above.
Kim further discloses, in at least figures 1-3 and related text, a first hole (OP1, [74]) exposing an upper surface of the first region (AR11, [58]) of the first active layer (SP1, [52]); and 
a second hole (OP2, [74]) exposing an upper surface of the second region (AR13, [58]) of the first active layer (SP1, [52]).
Kim does not explicitly disclose the third region of the second active layer is in contact with the first region of the first active layer through the first hole, and the fourth region of the second active layer is in contact with the second region of the first active layer through the second hole.
Gong teaches, in at least figure 18 and related text, the device comprising the third region (left contact region of 350, figure) of the second active layer (350, [134]) is in contact with the first region (left contact region of 360, figure) of the first active layer (360, [134]) through the first hole (hole of 340’, [135]) and the fourth region (left contact region of 350, figure) of the second active layer (350, [134]) is in contact with the second region (right contact region of 360, figure) of the first active layer (360, [134]) through the second hole (hole of 340, [135]), for the purpose of providing display device compensating the threshold voltage of a TFT configured to pixel circuit with a simple configuration ([22]).
Kim and Gong are analogous art because they both are directed to electronic device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the specified features of Gong because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Kim to have the third region of the second active layer being in contact with the first region of the first active layer through the first hole, and the fourth region of the second active layer being in contact with the second region of the first active layer through the second hole, as taught by Gong, for the purpose of providing display device compensating the threshold voltage of a TFT configured to pixel circuit with a simple configuration ([22], Gong).
Regarding claim 4, Kim in view of Gong discloses the electronic device of claim 3 as described above.
Kim further discloses, in at least figures 1-3 and related text, a second insulating film (IL3, [71]) disposed on the second gate electrode (CE2, [71]); and 
a first electrode (IE2, [53]) and a second electrode (OE2, [53]) disposed to be spaced apart from each other on the second insulating film (IL3, [71]), 
wherein the second insulating film comprises: 
a third hole (OP3, [75]) exposing an upper surface of the third region (AR21, [75]) of the second active layer (SP2, [53]); and 
a fourth hole (OP4, [75]) exposing an upper surface of the fourth region (AR23, [75]) of the second active layer (SP2, [53]), 
the fist electrode (IE2, [53]) is in contact with the third region (AR21, [75]) of the second active layer (SP2, [53]) through the third hole (OP3, [75]), and 
the second electrode (OE2, [53]) is in contact with the fourth region (AR23, [75]) of the second active layer (SP2, [53]) through the fourth hole (OP4, [75]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0233575) in view of Vu (US 6627953).
Regarding claim 18, Kim discloses the electronic device of claim 1 as described above.
Kim does not explicitly disclose the first gate electrode and the second gate electrode are electrically connected to a same node.
Vu teaches, in at least figure 17D and related text, the device comprising the first gate electrode (G2, col. 16/ lines 21-32) and the second gate electrode (G1, col. 16/ lines 21-32) are electrically connected to a same node (col. 16/ lines 21-32, figure), for the purpose of providing three-dimensional (3-D) circuits and devices with high density electronic circuitry (col. 3/ lines 13-23).
Kim and Vu are analogous art because they both are directed to electronic device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the specified features of Vu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Kim to have the first gate electrode and the second gate electrode being electrically connected to a same node, as taught by Vu, for the purpose of providing three-dimensional (3-D) circuits and devices with high density electronic circuitry (col. 3/ lines 13-23, Vu).
Allowable Subject Matter
Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1-2 and 5 that recite “a first conductive layer disposed under the third insulating film” in combination with other elements of the base claims 1-2 and 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811